Citation Nr: 0716381	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for chronic sinusitis.  

2.	Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 20 percent disabling.  

3.	Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 20 percent disabling.  

4.	Entitlement to special monthly compensation on account of 
the need for the aid and attendance of another or being 
housebound.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and P.B


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1937 to 
February 1941 and May 1944 to November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2004.  

The case was before the Board in August 2004.  At that time 
the claim for service connection for sinusitis was reopened.  
The matter was remanded for de novo review of the issue.  

The issue of entitlement to special monthly compensation on 
account of the need for the aid and attendance of another or 
being housebound is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDINGS OF FACT

1.	Chronic sinusitis is not currently demonstrated.  

2.	Varicose veins are currently manifested by varicosities 
extending from each thigh to the ankle and foot, with 
persistent, intermittent edema, redness and pain, without 
evidence of stasis dermatitis or ulceration.  


CONCLUSIONS OF LAW

1.	Chronic sinusitis was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.	The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7120 
(2006).  

3.	The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7120 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2004 and August 2006, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The August 2006 letter also provided the veteran with 
the necessary notifications.  Finally, all appropriate 
development has been undertaken.  There is no showing that 
there are additional records or other evidence that should or 
could be obtained prior to entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for sinusitis.  
Service connection was previously denied, but in an August 
2004 decision, the Board found that the veteran had submitted 
new and material evidence such that the claim was reopened.  
Review of the record shows that during service the veteran 
was reportedly treated for sinusitis.  Later records, 
including VA outpatient treatment records dated in the mid-
1990's show treatment for chronic sinusitis.  In an attempt 
to ascertain whether there was a relationship between these 
distinct episodes of sinusitis, a series of examinations was 
requested.  These were conducted in November 2004 and May 
2006.  In addition, the veteran's medical records were 
reviewed by a VA physician July 2006.  On these occasions, 
the diagnosis was that there was no evidence of sinusitis.  
It is a basic principle of service connection that the 
claimed disorder must be demonstrated in the record.  In this 
case, despite the diagnosis of chronic sinusitis during the 
mid-1990's, there is no current evidence of chronic 
sinusitis.  As such, service connection must be denied.  

The veteran is requesting an increased evaluation for his 
varicose veins.  His initial claim was received in June 1998.  
At that time, the bilateral disability was rated 10 percent 
disabling.  That evaluation was continued until a November 
2006 rating decision that increased the evaluation of 
varicose veins to 20 percent for each lower extremity.  The 
effective date of the award was retroactively made to April 
1998.  Neither the veteran nor his representative has 
indicated that this satisfies the appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Varicose veins, with intermittent edema of an extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, a 10 percent rating is warranted.  With 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema, warrants a 20 percent rating.  Varicose veins, with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulcerations, will be rated as 40 percent 
disabling.  With persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration will 
be rated as 60 percent disabling.  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined.  38 C.F.R. § 4.104, Code 7120.  

An examination was conducted by VA in August 1998.  At that 
time, the veteran complained of severe of cramping in his 
legs.  The amount of discomfort and the severity of his 
muscle cramps had been increasing over the past 9 to 10 
months.  He stated that he could walk about 500 feet , but 
complained of pain most of the time.  Examination showed good 
femoral and palpable pedal pulses, with no cyanosis or edema 
in the feet.  It was commented that, as the pedal pulses were 
easily palpable, it was doubtful that there were problems 
with major peripheral vascular occlusive disease.  The 
impression was of severe bilateral lower extremity muscle 
cramps, with no indication of arterial peripheral vascular 
disease.  

An examination was conducted by VA in October 2004.  At that 
time, he complained of pain in each leg.  He had aching, 
cramping, burning, and tingling in both of his legs.  He 
could walk about 75 feet, then must rest his legs.  On 
examination, femoral pulses were +2 and equal, bilaterally.  
Posterior tibial pulses were +2, bilaterally.  He had 2+ 
ankle edema, not above the ankles.  Lying down, the legs were 
pale, with notable varicosities, but not markedly enlarged.  
With his legs in a dependent position there was increased 
redness.  There was heat along the varicosities in both legs.  
His right leg was more involved than the left.  On the inner 
aspect of the right thigh, there was the beginning of a large 
varicosity that was 2 cm in diameter.  This extended from the 
thigh into the calf and down to the ankle, with multiple 
branch feeders.  The left thigh was involved below the knee 
into the calf, with multiple feeders into the foot.  

In an August 2006 opinion, a VA examiner indicated that, 
after review of the veteran's medical records, the 
manifestations of the varicose veins included intermittent 
swelling, with an inability to wear support stockings.  There 
was intermittent pain and fatigue, with the veteran able to 
walk approximately 75 feet.  The pain and fatigue were not 
completely relieved by elevation or rest.  It was also not 
relieved by Ibuprofen.  There were no ulcerations related to 
the varicosities.  During the examination, the veteran 
complained of an intermittent rash, but no rash was noted.  
The overlying skin of the varicosities was hot and with 
standing became hot, red and inflamed.  He did not have 
stasis pigmentation of the lower extremities and did not have 
a history of ulceration or persistent ulceration.  

The veteran's varicose veins cause intermittent, but 
persistent, pain and swelling that is not completely relieved 
by elevation.  He does not manifest stasis pigmentation, 
eczema or intermittent ulcerations which could provide a 
basis for an evaluation of greater than the currently 
assigned 20 percent rating for either lower extremity.  As 
such, the claims for increased rating are not warranted.  


ORDER

Service connection for sinusitis is denied.  

An increased rating for varicose veins of the right leg, 
currently evaluated as 20 percent disabling, is denied.  

An increased rating for varicose veins of the left leg, 
currently evaluated as 20 percent disabling, is denied.  


REMAND

The veteran is also claiming special monthly compensation on 
account of the need for aid and attendance or being 
housebound.  It is noted that at the time he was examined for 
this benefit, in 1998, service connection had not yet been 
established for bilateral hearing loss that has been awarded 
a 70 percent rating.  Additionally, his varicose vein 
disorder had not been evaluated at the 20 percent level for 
each leg.  It is believed that an additional examination is 
warranted to ascertain his current needs.  

Accordingly, the case is remanded for the following:

1.  The RO/AMC should arrange for the 
veteran to under an examination for the 
purpose of evaluating for aid and 
attendance or being housebound.  All 
service connected disorders should be 
examined.  This should include an opinion 
by the examiner regarding the veteran's 
needs of the aid and attendance of another 
or being housebound.  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


